

VOTING AGREEMENT
 
Agreement made as of this 31st day of December, 2010, by and among (i) Piper
Acquisition III, Inc., a Nevada Corporation (the "Company"), (ii) the
stockholders named on Schedule I hereto, (the "Stockholders" and singularly as
a "Stockholder") and (iii) Jacob Varon and Tony Rotondo (collectively, the
"Principals").
 
WHEREAS, the Company has agreed to issue, effective the date hereof, shares
of common stock, $.00001 par value per share ("Common Stock") of the Company to
the Stockholders listed on Schedule I hereto (such shares, together with any
shares as provided in Section 1 hereof, the "Shares");
 
WHEREAS, the Stockholders have been limited partners in one or more of First
Street Surgical Center, LP, First Surgical Woodlands, LP and First Street
Hospital, LP (collectively, the “Entities”), each of which have elements of
common ownership and are managed by First Surgical Partners LLC;
 
WHEREAS, the Stockholders, since the earlier of inception of the Entities in
which he, she or it was a limited partner or January 1, 2007, have all voted in
an unanimous manner pursuant to a verbal agreement in order to promote their
mutual interest and the interest of the Entities;
 
WHEREAS, the Stockholders have elected to enter into that certain Contribution
Agreement whereby their interests in the Entities will be contributed to the
Company in consideration for the Shares;
 
WHEREAS, the parties hereto desire to continue to promote their mutual interests
and the interests of the Company by providing in this Agreement for the terms
and conditions governing the voting of the Shares.
 
NOW THEREFORE, in consideration of these premises and of the
stipulations hereinafter recited, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. GENERAL PROVISIONS
 
 1.1           Shares Subject to this Agreement. The Stockholders expressly
agree that the terms and restrictions of this Agreement shall apply to all
shares of capital stock of the Company which any of them now owns or hereafter
acquires by any means, including without limitation by purchase, assignment or
operation of law, or as a result of any stock dividend, stock split,
reorganization, reclassification, whether voluntary or involuntary, or other
similar transaction, and to any shares of capital stock of any successor in
interest of the Company, whether by sale, merger, consolidation or other
similar transaction, or by purchase, assignment or operation of law including
the transaction expected to be entered by and between the Company, the
Stockholders and Arkson Nutraceuticals Corp. or such other public entity.
 
1.2           No Partnership Relationship. Notwithstanding, but not in
limitation of, any other provision of this Agreement, the parties understand and
agree that the creation, management and operation of the Company shall not
create or imply a general partnership between or among the Stockholders and
shall not make any Stockholder the agent or partner of any other Stockholder for
any purpose.

 
 

--------------------------------------------------------------------------------

 
 
2.  VOTING
 
2.1           Grant of Proxy. By his or her execution hereof, each of
the Stockholders hereby grants to the Principals an irrevocable proxy, with full
power of substitution, to vote all of the Shares held by him or her or it to
execute and deliver written consents on all matters submitted to the
stockholders of the Company with respect to his or her Shares in such manner as
the Principals in their sole discretion shall determine. The Principals shall
have full power and authority to do and perform each and every act and thing
whether necessary or desirable to be done, as fully as such Stockholder might or
could do if personally present at a stockholders' meeting or personally
providing or withholding such consent. The Principals may adopt their  own rules
of procedure and are authorized to vote or act in person or by proxy at any and
all regular and special meetings of the stockholders of the Company for whatever
purpose called or held, or in connection with any proceedings wherein the vote
or written consent of the stockholders may be required or authorized. Each
Stockholder hereby affirms that this proxy is given as a condition to his or her
receipt of the Shares and as such is coupled with an interest and will not be
revocable or revoked by him or her during the term of this Agreement.
 
2.2           Notice of Meeting or Consent. The Company agrees that during the
term of this Agreement it will provide written notice to the Principals with
respect to all proposals to be submitted to a vote of stockholders at a special
or annual meeting of the Company or all proposals as to which the consents of
the stockholders of the Company are being sought, as if he/she were a
stockholder of the Company in the manner provided under the Company's
Certificate of Incorporation and By-Laws or as written notice is otherwise
provided to other holders of the Company's voting capital stock.
 
2.3           Dividends. This Agreement shall only effect the Stockholders'
right to vote the Shares at a special or annual meeting of the Company or
consent to proposals otherwise presented to stockholders of the Company. Nothing
herein shall restrict the Stockholders from receiving payments of dividends or
other distributions from the Company with respect to the Shares.
 
2.4           Resignation and Replacement of Principals. If any of the
Principals dies, becomes disabled or resigns as proxyholder or is no longer an
officer or director of the Company, the remaining Principal(s) shall be entitled
to exercise all of the powers and rights granted to the Principals hereunder
without any further action or formality. If none of the Principals is entitled
to act as proxyholder under this Agreement either due to death, disability or
resignation or because none of the Principals is an officer or director of the
Company, the Stockholders, by vote of a majority in interest of their Shares
shall designate a replacement proxyholder hereunder. Upon such replacement, such
proxyholder shall be entitled to exercise all of the powers and rights granted
to the Principals hereunder without any further action or formality.
 
2.5           Effect of Votes. Each Stockholder covenants and agrees that, on
any proposal upon which the Principals are empowered to vote Shares pursuant
hereto, whether at a meeting of stockholders or by written consent, such voting
will be as fully effective as if such votes had been cast by such Stockholder
without regard hereto. Without limiting the generality of the foregoing,
each Stockholder agrees that he or she will not, with respect to any proposal
upon which such votes may be cast, make any claim against the Company, its
other stockholders, directors, officers, employees, agents or representatives in
his or her capacity as a stockholder of the Company, including but not limited
to any claim for an appraisal with respect to any Shares.
 
3. REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of Individual Stockholders.
Each Stockholder who is an individual hereby represents and warrants to the
Company and to each other Stockholder as follows:
 
(a)           Absence of Violation. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby
will constitute a violation of, or default under, or conflict with, or require
any consent under any term or provision of any contract, commitment,
indenture, lease or other agreement to which such Stockholder is a party or by
which such Stockholder or any of his or her assets is bound.
 

 
2

--------------------------------------------------------------------------------

 
 
(b)           Binding Obligation. This Agreement constitutes a valid and
binding obligation of such Stockholder, enforceable in accordance with its
terms, except to the extent that such enforceability may be limited by
bankruptcy, insolvency and similar laws affecting the rights and remedies of
creditors generally, and by general principals of equity and public policy.
 
4.           MISCELLANEOUS
 
4.1          Term. This Agreement shall remain in full force and effect
until terminated upon the one (1) year anniversary of the date hereof.
 
4.2          Legend Required. Each certificate representing Shares shall bear
the following legend during the term of this Agreement:
 
"The shares represented by this certificate are subject to a Voting Agreement
dated as of November __, 2010, a copy of which Voting Agreement is available for
inspection at the offices of the Company or will be furnished upon request of
the record owner of the shares represented by this certificate."
 
4.3          Enforcement. Each Stockholder acknowledges that immediate
and irreparable damage would occur in the event that he or she fails to perform
the provisions of this Agreement in accordance with their specific terms or if
he or she otherwise breaches this Agreement. Accordingly, in addition to any
other remedy, the Company shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the Stockholder and to enforce
specifically the terms and provisions hereof in any federal or state court
jurisdiction.
 
4.4          Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings, both written and oral.
 
4.5          Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party's address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by telex, telecopy or facsimile transmission, (iii) sent by overnight
courier, or (iv) sent by registered or certified mail, return receipt requested,
postage prepaid.
 
            If to the Company:


Piper Acquisition III, Inc.
c/o First Surgical Partners, L.L.C.
411 First Street
Bellaire, Texas  77401
Attn: Tony Rotondo
Telecopier No.: 713-665-4146


            If to the Stockholders:


To the address indicated on the signature pages hereto.


            If to the Principals:


Jacob Varon
Tony Rotondo

 
3

--------------------------------------------------------------------------------

 


c/o First Surgical Partners, L.L.C.
411 First Street
Bellaire, Texas  77401
Attn: Tony Rotondo/Jacob Varon
Telecopier No.: 713-665-4146


All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if made by telex, telecopy or facsimile transmission, at the time
that receipt thereof has been acknowledged by electronic confirmation or
otherwise, (iii) if sent by overnight courier, on the next business day
following the day such notice is delivered to the courier service, or (iv) if
sent by registered or certified mail, on the fifth business day following the
day such mailing is made.
 
4.6          Severability. In the event that any court having jurisdiction
shall determine that any provision contained in this Agreement shall be
unreasonable or unenforceable in any respect, then such covenant or other
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such covenant or other
provision wholly unenforceable, the remaining covenants and other provisions of
this Agreement shall nevertheless remain in full force and effect.
 
4.7          Further Agreements. Each of the parties hereto shall execute such
documents and take such further actions as may be reasonably required
or desirable to carry out the provisions of this Agreement and the
transactions contemplated hereby.
 
4.8          Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other party hereto.
 
4.9          Parties in Interest. This Agreement shall be binding upon the
heirs, legatees and devisees, executors, administrators, legal
representatives, successors and assigns of the Company, the Stockholders and the
Principals. Nothing herein, either express or implied, is intended to confer
upon any other person any rights or remedies of any nature whatsoever under or
by reason of this Agreement. Nothing in this Agreement shall be construed to
create any rights or obligations except among the parties hereto, and no person
or entity shall be regarded as a third-party beneficiary of this Agreement.
 
4.10        Interpretation. The parties hereto acknowledge and agree that:
(i) each party and its counsel have reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (ii) the rule
of construction to the effect that any ambiguities are resolved against
the drafting party shall not be employed in the interpretation of this
Agreement; and (iii) the terms and provisions of this Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Agreement.
 
4.11        Amendment; Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by the parties hereto. The
terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 
4

--------------------------------------------------------------------------------

 
 
4.12        Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Texas, without giving effect to
the conflict of law principles thereof. The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the City of Houston, State of Texas over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action proceeding related thereto may be heard and determined in
such courts.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
4.13        Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.
 
      IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement
to be executed and delivered under seal as of the date first written above.
 
PIPER ACQUISITION III, INC.
 
By:
 
Name: Tim Betts
Title: CEO
 
PRINCIPALS
 
 
Jacob Varon
 
 
Tony Rotondo



[See attached counterpart signature pages]   

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed and delivered under seal as of the date first written above.


STOCKHOLDER
 
 
Signature
 
 
Print Name
 
Address:
 
 
 
Telecopier No.:
 

 
 
6

--------------------------------------------------------------------------------

 


Schedule I
Stockholders


Dr. Jacob Varon
Franklin Rose MD PA
Dr. Michael Ciaravino
Dr. Abdel Fustok
Dr. David Blumfield
F.Y.M. Partners, LLP (Collins, Varner, Kolstad)
Dr. Richard Nixon
Tony Rotondo
First Surgical Partners LLC
Dr. Leon Etter
Dr. Ron Moses
Dr. Richard Hung
Dr. Eric Powitzky
Patrick C. McCulloch 2007 Gift Trust
Dr. Todd Siff
Dr. Marc Labbe
Dr. David Jenson
Dr. Taylor Brown
Dr. David Tomaszek
Dr. Paul Kobza
Dr. Ron Buczek
Dr. Jose Reyes
Dr. Eric Pack
Dr. Eric Price
Dr. Bonaventure Ngu
Dr. Leonard Trahan
Dr. Chandler Mann
Dr. Charles Kallina
Dr. Ajay Kwatra
SJS 2006 Gift Trust (Dr. Evan Collins)
KBK 2006 Gift Trust (Dr. Karre Kolstad)
KV 2006 Gift Trust (Dr. Kevin Varner)
Stefan Kreuzer
Ken Lee


 
7

--------------------------------------------------------------------------------

 